Citation Nr: 0431729	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 10 percent 
for service-connected ulcerative colitis.

3.  Whether the veteran perfected a timely appeal of the RO's 
denial of his claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  In the January 2000 rating decision, the RO 
granted service connection for PTSD and ulcerative colitis 
and assigned initial 50 percent and 10 percent evaluations, 
respectively.  In the March 2000 rating decision, the RO 
denied the veteran's claim of entitlement to a TDIU.

Because the veteran has disagreed with the initial ratings 
assigned for his PTSD and ulcerative colitis, the Board has 
recharacterized this claims as reflected on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When this matter was previously before the Board in August 
2004, it was remanded for further development.

In October 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Acting Veterans Law 
Judge (formerly known as an Acting Member of the Board).  A 
transcript of the hearing is of record.

The issues regarding the propriety of the initial evaluations 
assigned for the veteran's service-connected PTSD and 
ulcerative colitis, as well as the merits of his claim 
seeking entitlement to a TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2000 rating action the RO denied the veteran's 
claim for TDIU, and sent him notice of that decision.

2.  In October 2000, the veteran filed a document that meets 
the requirements of a Notice of Disagreement with the RO's 
March 2000 rating decision that denied his claim of 
entitlement to a TDIU.

3.  In November 2000, the veteran filed a document that meets 
the requirements of a Substantive Appeal in support of his 
TDIU claim.

4.  In September 2002, the RO issued the veteran a Statement 
of the Case on his claim seeking a TDIU.


CONCLUSION OF LAW

The veteran perfected a timely appeal of the RO's March 2000 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.202 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

In a March 2000 rating decision, the RO denied the veteran's 
claim seeking entitlement to a TDIU and notified him of the 
determination and his appellate rights in a March 29, 2000, 
letter.  On a VA Forms 9 and 21-4138, which were received at 
the RO in October 2000, the veteran challenged the 
determination, asserting that he was unable to work due to 
his service-connected PTSD and ulcerative colitis.  
Thereafter, on another VA Form 9, dated in November 2000 and 
filed at the RO that same month, the veteran reiterated his 
challenge to the March 2000 rating decision denying his TDIU 
claim, again maintaining that he was unemployable due to the 
combined effects of his service-connected PTSD and ulcerative 
colitis.

A Notice of Disagreement (NOD) is a written communication 
from a claimant or his or her representative that expresses 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest that result.  38 C.F.R. § 20.201.  The NOD 
must be filed within one year from the date that the agency 
of original jurisdiction mails notice of the determination to 
the veteran.  38 C.F.R. § 20.302(a).

Here, as the veteran has pointed out during the October 2004 
hearing, he expressed dissatisfaction with the March 2000 
rating decision.  As such, the Board concludes that the 
veteran's October 2000 statement meets the requirements of an 
NOD.  

Pursuant to 38 C.F.R. § 20.202, a Substantive Appeal consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  According to the regulation, the 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination or determinations 
being appealed.  The regulation also states that proper 
completion and filing of a Substantive Appeal is the last 
action the appellant needs to take to perfect an appeal.

The Board finds that a review of the veteran's November 2000 
VA Form 9 shows that he set forth a detailed basis in support 
of his claim that the RO had inappropriately denied his TDIU 
claim.  Thus, it clearly satisfies the criteria set forth in 
38 C.F.R. § 20.202.

In Archbold v. Brown, 9 Vet. App. 124 (1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Substantive Appeal could be timely even though a statement 
of the case had not yet been issued by the RO.  Accordingly, 
the Board finds that the veteran perfected a timely appeal of 
the denial of his claim for TDIU.


ORDER

The veteran perfected a timely appeal of the RO's March 2000 
rating decision denying his claim of entitlement to a TDIU.


REMAND

In light of the Board's determination that he perfected a 
timely appeal of the denial of his claim for a TDIU, the 
merits of that claim, as well as his claims challenging the 
initial ratings assigned for his service-connected PTSD and 
ulcerative colitis, are before the Board.  For the following 
reasons, these issues must be remanded for further 
development.

As a preliminary matter, the Board notes that during the 
course of this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  This liberalizing law is 
applicable to the veteran's claims because they are pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

To date, the only "VCAA" letter that the RO issued to the 
veteran, dated in August 2002, discusses the elements of a 
claim for service connection, rather than one for a TDIU or 
to higher ratings for his service-connected PTSD and 
ulcerative colitis.  The VCAA and its implementing 
regulations, however, include notification provisions.  As 
part of the notice, VA must specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  As 
such, a VCAA letter must specifically:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  Accordingly, those 
issues must be remanded.

Further, the record reflects that the veteran is receiving VA 
care at the Lebanon, Pennsylvania, VA Medical Center.  To 
date, however, no VA treatment records dated subsequent to 
August 2002, have been associated with the claims folder.  
Because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), and since they likely contain pertinent findings 
and conclusions, the RO must associate records from this VA 
medical facility with the claims folder.  

In addition, the veteran testified that he received private 
care for his ulcerative colitis from Dr. Barton L. Smith and 
that records of his care by this examiner remain outstanding.  
Pursuant to the VCAA, VA must obtain these outstanding VA and 
private medical records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  As such, for this reason 
as well, each of the veteran's claims must be remanded.

With regard to the veteran's PTSD claim, during the hearing, 
he testified that this condition had worsened since the most 
recent VA psychiatric examination.  As such, pursuant to the 
VCAA, the Board concludes that this claim must be remanded 
for the veteran to undergo a contemporaneous and thorough VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
In addition, given the outstanding records of the veteran's 
care for his ulcerative colitis, the Board finds that he 
should also be afforded a contemporaneous VA gastrointestinal 
examination.

Finally, with respect to his TDIU claim, the Board notes that 
pursuant to the VCAA and its implementing regulations, VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  Consistent with 
this legislation and existing caselaw, where, as here, there 
is unemployability, VA must obtain a competent medical 
opinion from an examiner, subsequent to his or her review of 
the record and/or a physical examination, to determine 
whether it is at least as likely as not that the veteran's 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  Accordingly, because to date VA has not solicited 
such an opinion, the Board finds that the examiners who 
conduct the VA psychiatric and gastrointestinal examinations 
should comment on this issue.

The veteran is hereby advised that failure to report to the 
scheduled examinations, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran, 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since May 1999 for his 
service-connected PTSD and ulcerative 
colitis.  This should specifically 
include records of his private care by 
Dr. Barton L. Smith, or any other 
examiner at Digestive Disease Associates, 
Ltd., dated since July 1999.  It must 
also specifically include records of his 
care at the Lebanon, Pennsylvania, VA 
medical facility, dated since August 
2002.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  Thereafter, the examiner 
must opine as to whether, without regard 
to the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected psychiatric 
and gastrointestinal disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current extent and severity 
of his service-connected ulcerative 
colitis.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should comment as to whether the 
veteran's ulcerative colitis is 
moderately severe with frequent 
exacerbations.  In addition, he or she 
should state whether it is productive of 
marked malnutrition, anemia, and general 
debility, with or without liver abscess.  
He or she must further indicate whether 
the condition is manifested by recurrent 
diarrhea or, alternatively, alternating 
diarrhea and constipation, with more or 
less constant abdominal distress.  
Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected psychiatric and 
gastrointestinal disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

5.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record (a) copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate, as appropriate, 
the veteran's claims currently in 
appellate status, in light of all 
pertinent evidence and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. STROMMEN
	Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



